DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 09/14/2022.
Information Disclosure Statement
The information disclosure statement(s) submitted: 12/22/2020, 01/05/2022, 02/09/2022, 07/18/2022, 10/05/2022 have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 07/08/2019 as modified by the amendment filed on 09/14/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for implementing techniques for creating, analyzing, and modifying neural networks.
Claim 1 recites [a] computer-implemented method for analyzing one or more functional characteristics of a an artificial neural network, the method comprising: causing the artificial neural network to execute an inference operation based on first sample data to generate first activation data; generating a similarity value based on a comparison between the first activation data and second activation data that is associated with second sample data; determining that the first sample data corresponds to the second sample data based on the similarity value; and in response, generating a graphical user interface that displays the first sample data in conjunction with the second sample data.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-10 recite a method and, therefore, are directed to the statutory class of a process. Claim 20 recites a system/apparatus and, therefore, are directed to the statutory class of machine. Claims 11-19 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A computer-implemented method for analyzing one or more functional characteristics of an artificial neural network, the method comprising:

No additional elements are positively claimed.
causing the artificial neural network to execute an inference operation based on first sample data to generate first activation data; 
This limitation includes the step(s) of: causing the artificial neural network to execute an inference operation based on first sample data to generate first activation data. 
No additional elements are positively claimed.
This limitation is directed to performing a calculation (e.g., causing a neural network to execute an operation) in order to implement techniques for creating, analyzing, and modifying neural networks which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.
generating a similarity value based on a comparison between the first activation data and second activation data that is associated with second sample data;
This limitation includes the step(s) of: generating a similarity value based on a comparison between the first activation data and second activation data that is associated with second sample data. 
No additional elements are positively claimed.
This limitation is directed to generating a value based upon a comparison (e.g., generating a similarity value based on a comparison between the first activation data and second activation data) in order to implement techniques for creating, analyzing, and modifying neural networks which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.
determining that the first sample data corresponds to the second sample data based on the similarity value; and
This limitation includes the step(s) of: determining that the first sample data corresponds to the second sample data based on the similarity value.
No additional elements are positively claimed.
This limitation is directed to making a determination (e.g., determining that the first sample data corresponds to the second sample data) in order to implement techniques for creating, analyzing, and modifying neural networks which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.
in response, generating a graphical user interface that displays the first sample data in conjunction with the second sample data.
This limitation includes the step(s) of: in response, generating a graphical user interface that displays the first sample data in conjunction with the second sample data. 
But for the graphical user interface, this limitation is directed to displaying information (e.g., displaying sample data) in order to implement techniques for creating, analyzing, and modifying neural networks which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
in response, generating a graphical user interface that displays the first sample data


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as displaying data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the GUI is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to display data. Applicant’s Specification (PGPub. 2021/0012210 [0226]) refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 
Independent system claim 20 and CRM claim 11 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-10 and 12-19 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims executing an operation, generating a value, determining if a first data sample corresponds to a second data sample, and displaying data. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing techniques for creating, analyzing, and modifying neural networks. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over: Chung (“ReVACNN: Real-Time Visual Analytics for Convolutional Neural Networks”); in view of Chung et al. 2020/0302330; in view of Drummond et al. 2021/0398360; in further view of Ustinova et al. 2020/0218971.
Claim 1. (Currently Amended) Chung teaches A computer-implemented method (e.g. §3.1: runs completely in an easily accessible web browser on the client side or §5: we relied on ConvNetJS, a Javascript-based library for deep learning; One of ordinary skill in the art before the earliest effective filing date of the invention would have clearly understood the javascript (software) application running in an accessible in a web browser (software) on the client side (the client computer which would be understood to be running software program instructions stored in a non-transitory computer-readable medium such as RAM, disk, or cache and using a processor to execute the software application) meets this limitation) for analyzing one or more functional characteristics of an artificial neural network (e.g. §3.2.1: network visualization model … of the network during the training process or §3.2.2: Training statistics visualization or Figures 3, 4 and the associated discussion), the method comprising: causing the artificial neural network to execute an inference operation based on first sample data to generate first activation data (e.g. §3: monitor and interact with a convolutional neural network in real time during its training stage or §3.1: monitor the dynamic training process in real time … activation gradient maps so that users can explore various aspects of filters that are being trained; Also see §4.1 or Figures 1-7 and the associated discussion); generating a similarity value based on a comparison between the first activation data and second activation data that is associated with second sample data; determining that the first sample data corresponds to the second sample data based on the similarity value (e.g. §3.1: vector representation, activation map, activation gradient maps or §3.2.1: path connecting two layers shows how input images are being forward-propagated through the network layers; Also see §3 or §3.2.2 or Figure 5 and the associated discussion); and in response, generating a graphical user interface that displays the first sample data in conjunction with the second sample data ((e.g. Figures 1-7 and the associated discussion; Also see §3.2 or §3.2.1 or §3.2.2 or §3.2.3 or §4). 
Chung may not expressly disclose the causing the artificial neural network to execute an inference features, however, Chung et al. 2020/0302330 teaches these features (Chung et al. 2020/0302330 [0085 - the matrix multiplication or the convolution operation is used to draw an inference from the artificial neural network] Example 5: The computer-implemented method of Example 3, wherein the matrix multiplication or the convolution operation is used to draw an inference from the artificial neural network. [0089 - method for performing a training or inference operation over an artificial neural network…] Example 9: A computer-implemented method for performing a training or inference operation over an artificial neural network, comprising: performing a machine learning operation while training the artificial neural network, wherein performing the machine learning operation includes performing a dot product operation using a first vector of floating-point values and a second vector of floating-point values, wherein at least one of the first vector of floating-point values comprises an outlier value, and wherein the outlier value is stored by splitting a full precision mantissa of the outlier value into a first mantissa portion that is stored in the first vector and a second mantissa portion that is stored outside of the first vector, wherein performing the dot product includes: summing the products of corresponding elements in the first and second vectors; and adding, to the sum, the product of the second mantissa portion, the element in the corresponding position of the second vector, and two raised to an exponent that is derived from the split of the full precision mantissa.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chung to include the causing the artificial neural network to execute an inference features as taught by Chung et al. 2020/0302330. One of ordinary skill in the art would have been motivated to do so in order to utilize well known neural network computations to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Chung may not expressly disclose the functional characteristics features, however, Drummond et al. 2021/0398360 teaches these features at (Drummond et al. 2021/0398360 [0066 – functional characteristics] In some implementations, the boy objective-effectuator is associated with a type of representation 362, and the neural network 310 generates the first set of actions 210a based on the type of representation 362 associated with the objective-effectuator. In some implementations, the type of representation 362 indicates physical characteristics of the boy objective-effectuator, such as characteristics relating to its appearance and/or feel (e.g., color, material type, texture, etc.). In some implementations, the neural network 310 generates the first set of actions 210a based on the physical characteristics of the boy objective-effectuator. In some implementations, the type of representation 362 indicates behavioral characteristics of the boy objective-effectuator (e.g., aggressiveness, friendliness, etc.). In some implementations, the neural network 310 generates the first set of actions 210a based on the behavioral characteristics of the boy objective-effectuator. For example, the neural network 310 generates the action of fighting for the boy action figure representation 108a in response to the behavioral characteristics including aggressiveness. In some implementations, the type of representation 362 indicates functional characteristics of the boy objective-effectuator (e.g., strength, speed, flexibility, etc.). In some implementations, the neural network 310 generates the first set of actions 210a based on the functional characteristics of the boy objective-effectuator. For example, the neural network 310 generates a running action for the boy action figure representation 108a in response to the functional characteristics including speed. In some implementations, the type of representation 362 is determined based on a user input. In some implementations, the type of representation 362 is determined based on a combination of rules. [0109 – functional characteristics] In some implementations, an objective-effectuator is associated with a type of representation 662, and the neural network 610 generates the objectives 254 based on the type of representation 662 associated with the objective-effectuator. In some implementations, the type of representation 662 indicates physical characteristics of the objective-effectuator (e.g., color, material type, texture, etc.). In such implementations, the neural network 610 generates the objectives 254 based on the physical characteristics of the objective-effectuator. In some implementations, the type of representation 662 indicates behavioral characteristics of the objective-effectuator (e.g., aggressiveness, friendliness, etc.). In such implementations, the neural network 610 generates the objectives 254 based on the behavioral characteristics of the objective-effectuator. For example, the neural network 610 generates an objective of being destructive for the boy action figure representation 108a in response to the behavioral characteristics including aggressiveness. In some implementations, the type of representation 662 indicates functional and/or performance characteristics of the objective-effectuator (e.g., strength, speed, flexibility, etc.). In such implementations, the neural network 610 generates the objectives 254 based on the functional characteristics of the objective-effectuator. For example, the neural network 610 generates an objective of always moving for the girl action figure representation 108b in response to the behavioral characteristics including speed. In some implementations, the type of representation 662 is determined based on a user input. In some implementations, the type of representation 662 is determined based on a combination of rules.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chung to include the functional characteristics features as taught by Drummond et al. 2021/0398360. One of ordinary skill in the art would have been motivated to do so in order to utilize well known neural network computations to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Chung may not expressly disclose the similarity values features, however, Ustinova et al. 2020/0218971 teaches these features at (Ustinova et al. 2020/0218971 [0013 - similarity measures values for positive pairs and for negative pairs through the use of histogram] The above technical result is achieved through the implementation of the deep neural networks' teaching technique based on the distributions of pairwise similarity measures, which produces a marked learning sample, wherein each element of the learning sample has a mark of the class to which it belongs; forms a set of non-crossing random subsets of the learning sample of input data for the deep neural network in such a way that they represent a learning sample when combined; transmits each formed subset of the learning sample to the input of the deep neural network resulting in a deep representation of this subset of the learning sample; determines all pairwise similarity measures between the deep representation of elements of each subset obtained at the previous stage; the similarity measures determined at the previous stage between the elements that have similar marks of classes are referred to the similarity measures of positive pairs, and the similarity measures between the elements that have different marks of classes are referred to the similarity measures of negative pairs; determines the probability distribution of similarity measures values for positive pairs and for negative pairs through the use of histogram; forms the loss function on the basis of probability distributions of similarity measures for positive and negative pairs determined at the previous stage; minimizes the function formed at the previous stage of losses using the BPE technique.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chung to include the similarity values features as taught by Ustinova et al. 2020/0218971. One of ordinary skill in the art would have been motivated to do so in order to utilize well known neural network computations to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 11. A non-transitory computer-readable medium storing program instructions that, when executed by a processor, 
cause the processor to analyze one or more functional characteristics of a neural network by performing the steps of: 
generating a similarity value based on a comparison between first activation data and second activation data, 
wherein the first activation data results from an inference operation executed by the neural network using first sample data, and the second activation data is associated with second sample data; 
determining that the first sample data corresponds to the second sample data based on the similarity value; and
in response, generating a graphical user interface that displays the first sample data in conjunction with the second sample data.
Claim 11, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claim 20. A system, comprising: 
a memory storing a software application; and 
a processor that, when executing the software application, is configured to perform the steps of: 
causing a neural network to execute an inference operation based on first sample data to generate first activation data, 
generating a similarity value based on a comparison between the first activation data and second activation data that is associated with second sample data, 
determining that the first sample data corresponds to the second sample data based on the similarity value, and 
in response, generating a graphical user interface that displays the first sample data in conjunction with the second sample data.
Claim 20, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 


Claims 2, 3, 4, 6, 9, 12, 13, 14, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over: Chung (“ReVACNN: Real-Time Visual Analytics for Convolutional Neural Networks”); in view of Chung et al. 2020/0302330; in view of Drummond et al. 2021/0398360; in further view of Ustinova et al. 2020/0218971; in view of Pezzotti, Nicola et al: “DeepEyes: Progressive Visual Analytics for Designing Deep Neural Networks”, IEEE Transactions on Visualization and Computer Graphics, IEEE Service Center, Los Alamitos, CA, US, vol. 24, no. 1, 1 January 2018 (2018-01-01), pages 98-108, XPO11673904, ISSN: 1077-2626, DOI: 10.1109/TVCG.2017.2744358 (hereinafter Pezzotti) [retrieved on 2017-12-04].
Claim 2. (Original) Chung may not expressly disclose the following features, however, Pezzotti teaches The computer-implemented method of claim 1, wherein generating the similarity value comprises evaluating a function based on a first activation level included in the first activation data and a second activation level included in the second activation data (Pezzotti, et al.: Section 4.5, esp. eqs. 1 and 2).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chung to include the features as taught by Pezzotti. One of ordinary skill in the art would have been motivated to do so in order to utilize well known neural network computations to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 12. The non-transitory computer-readable medium of claim 11, wherein the step of generating the similarity value comprises evaluating a function based on a first activation level included in the first activation data and a second activation level included in the second activation data.
Claim 12, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Claim 3. (Original) Chung may not expressly disclose the following features, however, Pezzotti teaches The computer-implemented method of claim 1, wherein determining that the first sample data corresponds to the second sample data comprises determining that the similarity value exceeds a threshold value (Pezzotti, et al.: Section 4.3; Figure 7).
Claim 13. The non-transitory computer-readable medium of claim 11, wherein the step of determining that the first sample data corresponds to the second sample data comprises determining that the similarity value exceeds a threshold value.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chung to include the features as taught by Pezzotti. One of ordinary skill in the art would have been motivated to do so in order to utilize well known neural network computations to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 13, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Claim 4. (Original) Chung may not expressly disclose the following features, however, Pezzotti teaches The computer-implemented method of claim 1, wherein the graphical user interface further displays the first activation data in conjunction with the first sample data and the second sample data (Pezzotti, et al.: Figure 7, “Filter map”). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chung to include the features as taught by Pezzotti. One of ordinary skill in the art would have been motivated to do so in order to utilize well known neural network computations to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 14. The non-transitory computer-readable medium of claim 11, wherein the graphical user interface further displays the first activation data in conjunction with the first sample data and the second sample data.
Claim 14, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 

Claim 6. (Currently Amended) Chung may not expressly disclose the following features, however, Pezzotti teaches The computer-implemented method of claim 1, further comprising: receiving a selection of a layer of the artificial neural network via the graphical user interface; and in response, updating the graphical user interface to display first data in conjunction with the layer of the artificial neural network (Pezzotti, et al.: Section 4; Figures 7 and 8).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chung to include the features as taught by Pezzotti. One of ordinary skill in the art would have been motivated to do so in order to utilize well known neural network computations to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 17. The non-transitory computer-readable medium of claim 11, further comprising the steps of: receiving a selection of a layer of the neural network via the graphical user interface; and in response, updating the graphical user interface to display first data in conjunction with the layer of the neural network.
Claim 17, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 

Claim 9. (Currently Amended) Chung may not expressly disclose the following features, however, Pezzotti teaches The computer-implemented method of claim 6, wherein the first data comprises an indication of whether a neuron included in the layer of the artificial neural network promotes an output of the artificial neural network (Pezzotti, et al.: Section 4.5, esp. the last sentence; Section 4.6, last §).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chung to include the features as taught by Pezzotti. One of ordinary skill in the art would have been motivated to do so in order to utilize well known neural network computations to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 18. The non-transitory computer-readable medium of claim 17, wherein the first data characterizes a degree to which a neuron included in the layer of the neural network promotes an output of the neural network.
Claim 18, has similar limitations as of Claim(s) 9, therefore it is REJECTED under the same rationale as Claim(s) 9.

Claim 19. (Currently Amended) Chung may not expressly disclose the following features, however, Pezzotti teaches The non-transitory computer-readable medium of claim 17, wherein the first data comprises a set of input activation levels (Pezzotti, et al.: e.g. Figure 7b) received by the layer of the artificial neural network and a set of output activation levels generated by the layer of the artificial neural network (Pezzotti, et al.: Section 4.6, last §; Figure 8). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chung to include the features as taught by Pezzotti. One of ordinary skill in the art would have been motivated to do so in order to utilize well known neural network computations to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over: Chung (“ReVACNN: Real-Time Visual Analytics for Convolutional Neural Networks”); in view of Chung et al. 2020/0302330; in view of Drummond et al. 2021/0398360; in further view of Ustinova et al. 2020/0218971; in view of Pezzotti, Nicola et al: “DeepEyes: Progressive Visual Analytics for Designing Deep Neural Networks”, IEEE Transactions on Visualization and Computer Graphics, IEEE Service Center, Los Alamitos, CA, US, vol. 24, no. 1, 1 January 2018 (2018-01-01), pages 98-108, XPO11673904, ISSN: 1077-2626, DOI: 10.1109/TVCG.2017.2744358 (hereinafter Pezzotti) [retrieved on 2017-12-04]; in even further view of Avijeet 2022/0130378.
Claim 5. (Currently Amended) The computer-implemented method of claim 1, further comprising: Chung may not expressly disclose the following features, however, Avijeet 2022/0130378 teaches generating a natural language expression that characterizes at least one output of the artificial neural network based on the first activation data; and updating the graphical user interface to display the natural language expression in conjunction with the first sample data and the second sample data (Avijeet 2022/0130378 [0070 - update a user interface] FIG. 7 shows an example schematic view of the dialogue manager 506 (e.g., which may be executed by speech processing process 10), according to one or more example embodiments. The dialogue manager 506 may be configured to analyze the extracted intents and entities to generate an appropriate (e.g., correct) dialogue response (e.g., a partially observable Markov decision process (POMDP) may be used as a statistical technique, neural networks may be used, and/or hard coded rules may be used to accomplish this analysis). The dialogue manager 506 may receive the extracted intents and entities from the first unified neural network 502. The dialogue manager 506 may additionally receive or alternatively receive events (e.g., in the form of text and/or state transition). The dialogue manager 506 may serve as an interface between the user and a server (e.g., with one or more unified neural networks) processing the speech signal. The dialogue manager 506 may supply user requests to the server and may process the resulting responses received from the server. The dialogue manager 506 may determine, for example, an appropriate question to ask the user in order to resolve ambiguities that may arise in execution of a user request in the application. For this example purpose, as shown in FIG. 7, the dialogue manager 506 may include a control logic 510 (e.g., which may be executed by speech processing process 10) and a dialogue manager (DM) neural network 512 (e.g., which may be executed by speech processing process 10). The control logic 510 may use the DM neural network 512 to provide a command/action (e.g., dialogue response such as dialogue responding to question from user, dialogue asking user a question, etc.) based on the received input of intents and/or entities, and/or events, and/or user text. The command/action (e.g., response) may include one or more of the following: e.g., fetch data, respond or reply back to user (text format) using natural language functionality, initiate external systems, interrupt other systems, update a user interface (UI), etc. The command/action may be in the form of abstract language (e.g., abstract queries or abstract instructions on execution) that may be interpreted to generate queries or other actions.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chung to include the claimed features as taught by Avijeet 2022/0130378. One of ordinary skill in the art would have been motivated to do so in order to utilize well known neural network computations to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience). Further, displaying a natural language expression (e.g., text) on a GUI is straightforward and the information displayed does not pertain to a technical task.

Claim 15. The non-transitory computer-readable medium of claim 11, further comprising the steps of: generating a natural language expression that characterizes at least one output of the neural network based on the first activation data; and updating the graphical user interface to display the natural language expression in conjunction with the first sample data and the second sample data.
Claim 15, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 

Allowable Subject Matter
Claims 7, 8, 10, 16 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claims are further rejected as being dependent upon a rejected base claim, but would be allowable over the prior-art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim 7. The computer-implemented method of claim 6, wherein the first data comprises metadata specifying one or more attributes of the layer of the neural network.
Claim 8. The computer-implemented method of claim 6, wherein the first data comprises a set of weight values associated with a set of neurons included in the layer of the neural network.
Claim 10. The computer-implemented method of claim 6, wherein the first data comprises activation data that is associated with the layer of the neural network and generated during the inference operation.
Claim 16. The non-transitory computer-readable medium of claim 15, wherein generating the natural language expression comprises populating a template expression with a first lexical term that corresponds to the first activation data.

Examiner’s Response to Arguments
Examiner’s Response: Claim Rejections – 35 USC § 103
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s claim amendments.  
Examiner’s Response: Claim Rejections – 35 USC §101
Regarding Claims 1-20, on page(s) 7-15 of Applicant’s Remarks (dated 09/14/2022), Applicants traverse the 35 USC §101 rejections arguing the following: 
The claims are not abstract, the claims recite limitation that integrate the abstract idea into a practical application (generating a graphical user interface that enables a designer to better understand how an artificial neural network operates). 
Applicant argues that the “claimed approach provides a technical solution to a technical problem by enabling the computing device to generate the graphical user interface that enables a designer to make informed decisions regarding how to modify the artificial neural network to improve performance.”
With respect, the Office maintains the 35 USC §101 rejection. As noted above, all of the claims are directed to an abstract idea. Regarding method claim 1, other than a simple graphical user interface, Applicant has not positively claimed any structure for performing the claimed steps. For example, in method claim 1, Applicant claims a “computer-implemented” method, but, never positively claims any computer or processor for performing the claimed limitations. Most of the claimed limitations (method claim 1) recite abstract theoretical steps such as executing an operation, generating a value, determining whether first sample data corresponds to second data, etc… Each of these steps could be performed mentally in the abstract. 
The Office suggests that Applicant positively claim a computer and associated structural components in order to move these limitations from purely theoretical abstract claim limitations into concrete limitations performed using a computer system. The only physical component positively claimed is that of a GUI used to display sample data.
Furthermore, the judicial exception (abstract idea) is not integrated into a practical application. The additional element listed above (GUI) relates to a generic computing component recited at a high level of generality (i.e., as generic components performing generic computer functions such as displaying data) such that it amounts to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the GUI is invoked merely as a tool. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to display data. Applicant’s Specification (PGPub. 2021/0012210 [0226]) refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mengchen Liu et al: “Towards Better Analysis of Deep Convolutional Neural Networks”, IEEE Transactions on Visualization and Computer Graphics, 4 May 2016 (2016-05-04), pages 1-10, XP055514308, DOI: 10.1109/TVCG. 2016.2598831. Retrieved from the Internet: URL:https://arxiv.org/pdf/1604.07043.pdf [retrieved on 2018-10-11] (Section 6.2, esp. 6.2.2; Figure 8; Section 6.3; Figure 9).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682